DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The first paragraph of the specification should be updated to indicate Application No. 16/108,061 is now U.S. Patent No. 10,681,972.  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  
In regard to claim 4, on line 3, “the side” should be “a side” since that side has not been previously defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 2 (see line 4) is a relative term which renders the claim indefinite.  The term “substantially" is not defined by the claim, the specification does not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103653685 A (as cited by the Applicant, hereinafter ‘685, translation attached, see also English equivalent 2014/0064822A1).
In regard to claim 1, the ‘685 reference discloses a coating material feeding container comprised of a main body (see Figure 3) to feed a solid coating material along a longitudinal axis direction of the coating material feeding container; and a distal tube 16 (see Figure 4) extending from the main body in the longitudinal axis direction wherein the distal tube includes a front end portion located opposite the main body and wherein the front end portion includes a front end P, a tilt surface 17 and an opening 18 to dispense the solid coating material wherein, in a front view of the distal tube, that is orthogonal to the longitudinal axis direction, the opening 18 has a width in a major axis direction and a height in a minor axis direction, wherein the front end is curved convexly (at S) to extend in the major axis direction from a first end to a second end of the front end, wherein the tilt surface 17 is located on a side of the front end in the minor axis direction (i.e., viewing Figure 5b, surface 17 can be seen extending in the minor axis direction) and wherein the tilt surface is tilted with respect to the longitudinal axis direction and the minor axis direction and wherein the opening extends away from the first end of the front end toward the 
In regard to claim 2, the opening includes an inner wall surface extending substantially in the longitudinal axis direction to face the coating material.
In regard to claim 3, the tilt surface 17 is curved convexly (see Figure 5a).
In regard to claim 4, a side of the front end is a first side and the tilt surface 17 is a first tilt surface (on one side of surface S, see Figure 5b) and the distal tube includes a second tilt surface on a second side opposite the first side.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Thorpe and Villarreal et al. references are cited as being directed to the state of the art as teachings of applicators having convexly curved applicator surfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
5/24/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754